               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORfinS^ DISTRICT COUR"
                             SAVANNAH DIVISION       Southern District of GA
                                                         Filed In Office
VICTORIA KEEL HARRIS,

       Plaintiff,
                                                         Deputy Clerk'
V.                                              CASE NO. CV419-150


TRANS UNION, LLC, and NAVIENT
SOLUTIONS, LLC,

       Defendants.




                                    ORDER


       Before the Court is the parties' Joint Motion for Dismissal

with   Prejudice.    (Doc.   18.)   Pursuant   to   Federal   Rule    of   Civil

Procedure   41(a)(1)(A)(ii), a      plaintiff may dismiss an action            by

filing "a stipulation of dismissal signed by all parties who have

appeared." As requested by the parties, this action is DISMISSED

WITH PREJUDICE. The Clerk of Court is DIRECTED to close this case.

       SO ORDERED this        day of November 2019.




                                    WILLIAM T. MOORE, JR.1/
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA
